United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 February 21, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 04-60175
                          Summary Calendar



FRANKLIN IGHEKPE,

                                 Petitioner,

versus

ALBERTO R. GONZALES, U. S. ATTORNEY GENERAL,

                                 Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                        BIA No. A95 212 485
                        --------------------

Before DAVIS, SMITH, and DENNIS, Circuit Judges.

PER CURIAM:*

     Franklin Ighekpe, a native and citizen of Nigeria, petitions

for review of an order from the Board of Immigration Appeals

(“BIA”) affirming the immigration judge’s (“IJ”) decision

findings that Ighekpe is removable, that he is ineligible for an

adjustment of status because he is inadmissible, and that there

is no waiver of inadmissibility available to Ighekpe.

     The IJ found Ighekpe removable because, inter alia, Ighekpe

overstayed his visitor’s visa.    Ighekpe argues in this court only


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-60175
                                -2-

that the fact that he overstayed his visa should not affect his

eligibility for an adjustment of status.   Ighekpe has abandoned

the issue of removability by failing to challenge the IJ’s

determination that Ighekpe overstayed his visa.     See Calderon-

Ontiveros v. INS, 809 F.2d 1050, 1052 (5th Cir. 1986).

     Ighekpe argues that the IJ erred in finding that he is

inadmissible to the United States as a lawful permanent resident

because he made a false claim of United States citizenship.    The

IJ’s factual finding on this issue, which finding was based on a

credibility determination, is supported by substantial evidence

and will be upheld.   See Carbajal-Gonzalez v. INS, 78 F.3d 194,

197 (5th Cir. 1996); Chun v. INS, 40 F.3d 76, 79 (5th Cir. 1994).

Thus, the IJ properly determined that Ighekpe is inadmissible to

the United States and, therefore, ineligible for an adjustment of

status.   8 U.S.C. §§ 1255(a), 1182(a)(6)(C)(ii)(I).   Moreover,

the IJ did not abuse its discretion in finding that there is no

waiver of inadmissibility applicable to 8 U.S.C.

§ 1182(a)(6)(C)(ii)(I).   See 8 U.S.C. § 1182(i).

     Finally, Ighekpe asserts that the IJ erroneously denied his

bond request.   We lack jurisdiction to consider the IJ’s

discretionary denial of bond.   8 U.S.C. § 1226(e).

     Ighekpe’s petition for review is DENIED.